 PENNSYLVANIA STATE ASSN. OF BOROUGHSPennsylvania State Association of Boroughs andLocal 464, Bakery, Confectionery & TobaccoWorkers International Union, AFL-CIO, Peti-tioner. Case 4-RC-1509210 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer RudiGrueneberg of the National Labor Relations Boardon 24 June and 8 July 1982. Following the hearingand pursuant to Section 102.67(h) of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, and by direction of the Re-gional Director for Region 4, this proceeding wastransferred to the Board for a determination ofwhether the Employer, Pennsylvania State Associ-ation of Boroughs (also called PSAB or Associ-ation), is a political subdivision which is exemptfrom the jurisdiction of the Board under Section2(2) of the Act. Thereafter, the Employer and thePetitioner filed briefs stating their respective posi-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, in-cluding the briefs filed by the Employer and thePetitioner, the Board finds:The Association, a nonprofit corporation' estab-lished in 1911, is engaged in the performance ofservices for the boroughs2of Pennsylvania. Themain function of the Association is to sponsor andmonitor legislation pending before the state andFederal legislatures pertaining to or of interest tothe boroughs and to serve as lobbyist for the bor-oughs. In addition, the Association holds confer-ences on various subjects of interest to borough of-ficials, sells various publications, and offers itsmembers various insurance programs, such as aworkers' compensation insurance plan and an un-employment compensation plan. Since under Penn-sylvania law boroughs can only take those actionswhich are specifically authorized by statute, bor-oughs were unable to become members of the As-Prior to 1959. PSAB was unincorporated.2 A borough is the equivalent of an incorporated town or city.267 NLRB No. 22sociation until 1915 when the Governor of Penn-sylvania signed an act authorizing and empoweringthe boroughs of Pennsylvania "to organize a StateAssociation of Boroughs, for the purpose ...ofadvancing the various interests of said boroughs,promoting remedial legislation, and discussing anyand all topics relating to the welfare and conductof the same and for the purpose of providing for auniform and economical method of administeringthe affairs of the respective boroughs." P.C. 844No. 392.3Under its constitution, membership in the Associ-ation is open to any borough or incorporated townin Pennsylvania as well as any county borough as-sociation which consists of at least five memberboroughs in good standing in the Association andsituated in the same county or in two or more con-tiguous counties.4At present 874 out of the 970boroughs in Pennsylvania belong to the Associ-ation and pay dues which constitute 30 percent ofthe Association's yearly income.The general management of the Association isvested in a board of directors, composed primarilyof a president and two vice presidents elected an-nually by the membership of the Association andone borough official selected by each county asso-ciation.5As to the duties of the board of directors,the constitution provides as follows:The Board of Directors shall determine thegeneral policies of this Association; shall su-pervise and direct the activities of the officersof the Association; shall supervise the adminis-tration of the Association office by the Execu-tive Vice President; shall establish the posi-tions and fix the rate of pay for employees ofthe Association; shall adopt a budget for theAssociation's operations for each fiscal year;shall determine the various standing commit-tees to be appointed; and perform such otherduties as are usually vested in corporate boardof directors, when not inconsistent with theprovisions of this Constitution.In addition, the consitution provides for an execu-tive committee, consisting of the officers, immedi-' Although this statute has been subsequently amended, its substance,in relevant part, has remained unchanged.4 The constitution also allows any person, firm, corporation, or councilof governments to apply for associate membership, but such membershave no voting rights.5 The constitution requires that the officers must be, at the time oftheir election, a bona fide official of a member borough, holding theoffice of either mayor, councilman, solicitor, manager, engineer, secre-tary, controller, or treasurer of such borough. In addition the constitutionstates a preference that the borough officials selected by the county asso-ciations to the board of directors have been elected to their boroughoffice by the electorate in the borough rather than appointed to theiroffice by some public official.71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDate past president, and six members of the board ofdirectors, to exercise the powers of the board be-tween meetings of the board.The day-to-day management of the Associationis vested in an executive vice president, who is ap-pointed by and serves at the pleasure of the boardof directors. The constitution provides for theduties of the executive vice president as follows:He shall manage the affairs of the Associationunder the general direction of the Board ofDirectors; shall appoint and supervise and maydischarge the various employees of the Associ-ation who are under his control and supervi-sion; and shall be responsible for the properand efficient conduct of the work of the Asso-ciation. He shall annually or oftener furnish adetailed report of the activities and financialcondition of the Association to the officers andthe Board of Directors. He shall have the re-sponsibility of proposing policies, programsand services for the consideration of the Boardof Directors. He shall represent the Associ-ation in all matters pending before the Legisla-ture or any committee thereof and before anygovernmental department, board or commis-sion, and subject to the will of the Board ofDirectors, shall have the power to employ at-torneys or assistants and to contract with out-side consulting services when necessary. Heshall edit, publish and distribute the officialpublications of the Association.The executive vice president's staff consists of anassistant executive vice president for administrationand an office manager, and 12 full- or part-timeemployees. Applicable to all employees is a six-page document entitled "Personnel Regulations,"formulated by the board of directors, which setsforth the Association's policies regarding hours ofwork, leave, overtime, benefits, and other termsand conditions of employment, including a griev-ance procedure which provides that the employeefirst present his problem to his immediate supervi-sor, then to the executive vice president, and thento the administrative committee of the board of di-rectors for a final decision. Raises in employee payor changes in any personnel policies are initiatedby the executive vice president or the administra-tive committee of the board of directors, whomakes recommendations to the board of directorsor executive committee for its approval or disap-proval.6It is unclear from the record the extent to6 It appears that the board of directors usually adopts the recommen-dations of the executive vice president. However, on one occasion theboard refused to adopt a recommendation of former Executive VicePresident Lee Decker pertaining to the liberalization of vacation days.which the board of directors or the executive com-mittee is involved in the hiring, discharging, or dis-ciplining of employees, except that under the griev-ance procedure an employee can appeal his disci-pline or discharge to the administrative committeeof the board for final decision.The Association has no control over the selec-tion of borough officials to the board of directorsby county associations. Consequently, there is noway for the Association or the board of directorsto remove a member of the board; only if themember of the board loses his elected or appointedposition with his borough is he ineligible to be thecounty association's representative on the board.By letter dated 22 February 1971, the Associ-ation was exempted by the Pennsylvania Depart-ment of Revenue from paying state sales tax on thebasis that the Association was a political subdivi-sion of the State.Under Section 2(2) of the Act, "any State or po-litical subdivision thereof" is excluded from thedefinition of "employer" and thus exempted fromthe jurisdiction of the Board. Although the term"political subdivision" is not defined in the Act, theSupreme Court has held that the exemption appliesonly to entities "that are either (1) created directlyby the state, so as to constitute departments or ad-ministrative arms of the government, or (2) admin-istered by individuals who are responsible to publicofficials or to the general electorate." NLRB v.Natural Gas Utility District, 402 U.S. 600 (1971).Based on the facts of this case, we find that thesecond part of this test has been met and that theAssociation is thus a political subdivision exemptedfrom the Board's jurisdiction.The Association is governed7by officers and aboard of directors, all of whom must be eitherelected or appointed officials of a borough. In turn,the voting membership of the Association whichchooses the officers is composed only of boroughor county association representatives-all public of-ficials-and the county associations which choosethe members of the board of directors are publicentities. Moreover, it is the individual boroughsand county associations, and not the Association,which retain the power to remove their representa-tives from the board or to remove an individualfrom his borough office, thereby making him ineli-gible to serve as an officer or board member. Thisconnection between the governing body of the As-7 Although the executive vice president, who is not a borough official,oversees the staff and daily activities of the Association, the record clear-ly establishes that it is the board of directors, and not the executive vicepresident, which formulates the policies of the Association both as to theprograms and lobbying efforts of the Association and as to personnelmatters.72 PENNSYLVANIA STATE ASSN. OF BOROUGHSsociation and the boroughs and county associationsis alone sufficient to establish that the Associationis administered by individuals who are responsibleto public officials or to the general electorate. SeeNorthern Community Mental Health Center, 241NLRB 323 (1979), and Community Health andHome Care, Inc., 251 NLRB 509 (1980).Moreover, the record reveals other factorswhich indicate the Association's public character.The Association exists only to advance the interestsof boroughs, which are political subdivisions of theState, and could not have become an effective rep-resentative of the boroughs without the enablinglegislation authorizing boroughs to become mem-bers of and pay dues to the Association. In addi-tion, as noted above, all of the voting members ofthe Association as well as its officers and board ofdirectors are public officials. Further, the Com-monwealth of Pennsylvania has exempted the As-sociation from paying sales tax as a political subdi-vision of the State. In light of these factors, as wellas the accountability of the officers and the boardof directors to public officials or to the generalelectorate, we find that the Association is a politi-cal subdivision within the meaning of Section 2(2)of the Act and is thus exempt from Board jurisdic-tion.8Accordingly, we shall dismiss the instant pe-tition.9ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.8 In light of this finding, we find it unnecessary to determine whetherthe Association was also created directly by the State so as to constitutea department or administrative arm of the State, or has sufficient controlover the employment conditions of its employees to enable it to effective-ly bargain with a labor organization as the employees' representative.I The Association has filed a motion to reopen the record to receive aletter to the Association from the Internal Revenue Service dated 16 Sep-tember 1973, concluding that the Association is a "wholly-owned instru-mentality of its member boroughs which are political subdivisions of theState of Pennsylvania." In view of our finding that the Association isexempt from the Board's jurisdiction as a political subdivision under thepresent record, we deny the Association's motion.73